Citation Nr: 1435794	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for claimed diabetes mellitus, to include as due to herbicide exposure, for accrued benefits.

2.  Entitlement to service connection for claimed macular degeneration, for accrued benefits.

3.  Entitlement to service connection for arteriosclerotic heart disease, for accrued benefits.

4.  Entitlement to service connection for arthritis, for accrued benefits.

5.  Entitlement to service connection for claimed upper extremity peripheral neuropathy, for accrued benefits.

6.  Entitlement to service connection for claimed lower extremity peripheral neuropathy, for accrued benefits.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.  He also spent time in the Navy Reserve and the Army National Guard with periods of active duty for training and inactive duty for training.   He died in October 2010.  The appellant is the surviving spouse of the Veteran and has been substituted in place of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2006 rating decision issued by the Regional Office (RO).  During the pendency of the Veteran's appeal the Veteran died and the Board accordingly dismissed the case in February 2011.  Thereafter, the appellant timely requested substitution.  The RO thereafter determined that she was a valid substitute claimant and in December 2012 the Board recognized her as a substitute claimant and remanded the merits of the case for further development.  In June 2013 the Board again remanded the claim.  It has again been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In accordance with the Board's June 2013 remand, the Appeals Management Center (AMC) undertook additional development of the claims, and thereafter issued a Supplemental Statement of the Case (SSOC) in August 2013.  

However, additional service department records were received apparently in October 2013.  The appellant requested that the file be returned to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence prior to consideration by the Board.  Therefore, the case will be remanded to enable this review.  

Accordingly, the case is REMANDED for the following action:

After completing any indicated development, the AOJ should readjudicate the appellant's claims in light of all the evidence including all evidence received after the August 2013 SSOC.  If any of the benefits sought on appeal remain denied, issue the appellant should be furnished a full responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



